PER CURIAM.
This is an appeal of a Final Judgment concerning obligations of the parties to a Mortgage and Mortgage Note in the amount of $150,000.00. We hold that the trial court erred in finding that Appellant defaulted for failing to sign the requested releases. Appellee unilaterally withheld money from his August 1997 payment to Appellant, which was not authorized by the Mortgage or the Note. Appellant is entitled to past unpaid mortgage payments, along with accrued interest.
The trial court also erred in finding that Lot 8 should not be credited against Ap-pellee’s allowable releases. Lot 8, Block C was included in the Mortgage, and Appellant should be allowed credit therefor when that property is released.
REVERSED and REMANDED.
BOOTH, WEBSTER and LEWIS, JJ., concur.